DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office action.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the 

Claim Objections
Claim(s) 3-5 and 17 is/are objected to because of the following informalities. Appropriate correction is required. In claims 3-5, the limitations should be amended for verb tense consistency. For example, with respect to claim 3, consistently using the same verb tense throughout the claim, e.g., within the scope of: "wherein the determination of whether to enable communication with the receiving device comprises at least: determining whether data indicative of a at least one of (i) blood analyte level and/or (ii) rate of change (ROC) obtained from the physiologic parameter data is within or outside of a specified range; based at least on part on a determination that the data indicative of the at least one blood analyte level and/or ROC is within the specified range, not enabling communication; and based at least in part on a determination that the data indicative of the at least one blood analyte level and/or ROC is outside of the specified range, generating data indicative of an alert condition related to the at least one blood analyte level and/or ROC of the living subject…." In claim 17, the steps of the "autonomous operation" should be amended for verb tense consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9, 15 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, claim 15 and claims dependent thereon, the limitation "wherein the BLE wireless interface apparatus is further configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising a scan window followed by a delay period" of claim 9 and the comparable limitation of claim 15 are indefinite. With respect to a delay period, the only pertinent disclosure appears to be a random delay added to the advertising interval (pg. 31, line 26 - pg. 31, line 4). The only reference to a scan or scanning in the application as filed are made with respect to the receiving device (e.g., pg. 31, line 26 - pg. 31, line 4). Accordingly, it is unclear what "the scan window," refers, as Applicant does not disclose what the advertising device (e.g., implanted sensor apparatus) is scanning for. Alternatively/Additionally, if the advertising device is scanning for something, it is unclear how this relates to the disclosed delay period. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0181628 A1 (Burnette).
Regarding claim 1, Burnette teaches an implantable sensor apparatus configured to monitor at least one physiologic parameter of a living subject (Figs. 1, 3, 5, etc., analyte sensor system 104), the implantable sensor apparatus comprising: 
at least one sensor element (continuous analyte sensor 108); 
wireless interface apparatus (transceiver 316/radio unit 508);
data processor apparatus in communication with each of the at least one sensor element and the wireless interface apparatus (CGM processor 314/506); and
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus comprising at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data storage apparatus (¶ [0009] memory unit having computer code configured to program the processor), cause the implantable sensor apparatus to:
collect signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); 
process at least a portion of the signals to generate physiologic parameter data (Fig. 8A, calculate analyte value data (804); and/or Fig. 8E, analyze EGV data (806c));
determine whether to enable communication with a receiving device (Fig. 8E, determine existence of alarm conditions (806d); e.g., ¶ [0133] analyzing glucose data to determine the existence of an alarm condition); 
based at least in part on a determination to not enable communication, at least temporarily store the physiologic parameter data; and based at least in part on a 
Regarding claim 2, Burnette teaches the implantable sensor apparatus is a fully implantable oxygen-based glucose sensor apparatus configured to monitor blood glucose concentration of the living subject (¶ [0050] where the sensor may comprise an implantable glucose sensor, such as that disclosed in US 2005/0027463 A1 to Goode, which is incorporated by reference in ¶ [0169] of Burnette). 
Regarding claim 3, Burnette teaches determination of whether to enable communication with the receiving device comprises at least:
determination whether data indicative of a at least one of (i) blood analyte level and/or (ii) rate of change (ROC) obtained from the physiologic parameter data is within or outside of a specified range (¶ [0133] observed trend indicates an alarm condition; ¶ [0072] rate of change meets certain threshold);
based at least on part on a determination that the data indicative of the at least one blood analyte level and/or ROC is within the specified range, do not enable communication; and based at least in part on a determination that the data indicative of the at least one blood analyte level and/or ROC is outside of the specified range, generation of data indicative of an alert condition related to the at least one blood analyte level and/or ROC of the living subject, the wireless transmission of data configured to enable establishment of the communications session with the receiving device comprising transmission of the data indicative of the alert condition (Fig. 8E, 
Regarding claim 5, Burnette teaches determination of whether to enable communication with the receiving device comprises at least:
determination of whether the physiologic parameter data meets or exceeds a threshold level of new data which has not been previously transmitted to the receiving device; (¶ [0133] observed trend indicates an alarm condition; ¶ [0072] absolute or percentage difference from a previously exchanged value exceeds a threshold);
based at least on part on a determination that the physiologic parameter data does not meet or exceed the threshold level of new data, do not enable communication; and based at least in part on a determination that the physiologic parameter data meets or exceeds the threshold level of new data, generation of data indicative of new physiologic parameter data, the wireless transmission of data configured to enable establishment of a communications session with the receiving device comprising transmission of the data indicative of new physiologic parameter data (Fig. 8E, instructing a transceiver to advertise in accordance with the communication variables (808); ¶ [0133] when an alarm condition is identified based on an observed trend in glucose values, the CGM processor 506 can start advertising sooner than it would otherwise normally advertise; ¶ [0072] where the alarm condition may be absolute/percentage difference from a previously exchanged value exceeding a threshold).
Regarding claim 6, Burnette teaches the plurality of instructions are configured to, when executed by the data processor apparatus, cause the implantable sensor apparatus to, after establishment of the communications session with the receiving device, transmit of at least a 
Regarding claim 7, Burnette teaches the wireless interface apparatus comprises a Bluetooth Low Energy (BLE)-compliant wireless interface apparatus (¶ [0080]).
Regarding claim 12, Burnette teaches a method of operating a sensor apparatus for monitoring of at least one physiologic parameter within a living subject, the sensor apparatus comprising at least one sensor element, wireless interface apparatus, processor apparatus, and storage apparatus (see discussion of claim 1 above), the method comprising: 
enabling and implanting the sensor apparatus within the living subject (¶ [0050]); 
operating the implanted sensor apparatus autonomously for a first period of time, the autonomously operating being independent of any other device and comprising:
collecting signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); and
processing at least a portion of the signals to generate physiologic parameter data and storing the physiologic parameter data (Fig. 8A, calculate and store analyte value data (804));
determining that one or more first criteria for communication with a first receiving device are met (Fig. 8E, determine existence of alarm conditions (806d); e.g., ¶ [0133] analyzing glucose data to determine the existence of an alarm condition); and 

Regarding claim 13, Burnette teaches determining that one or more first criteria are met for communication with the first receiving device comprises at least one of: determining that one or more criteria for calibration of the at least one sensor element are met (¶ [0119]); determining that the physiologic parameter data meets or exceeds a threshold level of new data which has not been previously transmitted to at least one of the first receiving device or one or more other receiving devices (e.g., ¶ [0072]); and determining that the physiologic parameter data is outside of a specified range and user notification is required (e.g., ¶ [0072]).
Regarding claim 14, Burnette teaches the first receiving device comprises a mobile computerized user device (¶ [0040] where the plurality of devices may include a mobile phone, a tablet, a smart watch, etc.) and the method further comprises determining one or more second criteria are met for communication with a second receiving device, the second receiving device comprising a computerized medicament delivery apparatus (¶ [0040] where the plurality of devices may include a medicament delivery device), the determining the one or more second criteria are met comprising determining that the physiologic parameter data is outside of a specified range and medicament delivery is required (¶ [0042] where the medicament delivery device can act cooperatively with the analyte sensor system 104 to deliver medicaments to host 102).
Regarding claim 17, Burnette teaches an implantable sensor apparatus configured to monitor at least one physiologic parameter of a living subject (Figs. 1, 3, 5, etc., analyte sensor system 104), the implantable sensor apparatus comprising: 
at least one sensor element (continuous analyte sensor 108); 
wireless interface apparatus (transceiver 316/radio unit 508);
data processor apparatus in communication with each of the at least one sensor element and the wireless interface apparatus (CGM processor 314/506); and
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus comprising at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data storage apparatus (¶ [0009] memory unit having computer code configured to program the processor), cause the implantable sensor apparatus to:
operate the implanted sensor apparatus autonomously for a first period of time, the autonomous operation comprising:
collecting signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); and
processing at least a portion of the signals to generate physiologic parameter data and at least temporarily storing the physiologic parameter data (Fig. 8A, calculate and store analyte value data (804)); and
determine at a first time that one or more criteria for enablement of communication with a receiving device are met (Fig. 8E, determine existence of alarm conditions (806d); e.g., ¶ [0133] analyzing glucose data to determine the existence of an alarm condition), and based at least in part on the determination, enable establishment of a communications 
Regarding claim 18, Burnette the determination that the one or more criteria for enablement of communication with a receiving device are met comprises at least one of: i) identification that one or more criteria for calibration of the at least one sensor element are met (e.g., ¶ [0119]); ii) determination that the stored physiologic parameter data meets or exceeds a threshold level of new data which has not been previously transmitted to at least one of the receiving device or one or more other receiving devices (e.g., ¶ [0072]); iii) determination that the physiologic parameter data is outside of a specified range and user notification is required (e.g., ¶ [0072]); and/or iv) receipt of a request for communication from the receiving device (e.g., ¶ [0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette and US 2005/0154271 A1 (Rasdal).
Regarding claim 4, Burnette teaches the limitations of claim 1, as discussed above, and further discloses determination of whether to enable communication with the receiving device comprises at least: determination of whether one or more criteria for calibration of the at least one sensor element are met (¶ [0119] determining whether or not sensor calibration of continuous analyte sensor 108 is required, completed, etc.). Burnette does not expressly teach, based at least on part on a determination that the one or more criteria for calibration are not met, do not enable communication; and based at least in part on a determination that at least one of the one or more criteria for calibration are met, generation of data indicative of a request for calibration, the 
However, Burnette does teach/suggest the analyte sensor may request information as needed (e.g., ¶ [0071]). Additionally, Rasdal teaches and/or suggests implantable glucose sensors typically request regular updates of calibration (¶ [0003]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with, based at least on part on a determination that the one or more criteria for calibration are not met, not enabling communication; and based at least in part on a determination that at least one of the one or more criteria for calibration are met, generating data indicative of a request for calibration and enabling establishment of a communications session with the receiving device comprising transmission of the data indicative of the request for calibration (i.e., establishing communication to request a calibration update when needed and not enabling communication when no update is needed) as taught/suggested by Burnette and/or Rasdal in order to facilitate prompting a user with a calibration request as needed in a manner optimizes initiation of communication and/or battery life in the sensor electronics module (e.g., Burnette, ¶ [0031]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of US 2013/0197332 A1 (Lucisano).
Regarding claim 8, Burnette teaches the limitations of claim 7, as discussed above, and further discloses the implantable sensor apparatus is configured to be implanted on a front region of a torso of the living subject (Fig. 1); and the BLE wireless interface apparatus is configured to transmit and receive signals through the tissue after implantation of the implantable sensor e.g., ¶ [0254], ¶ [0254], etc.; Burnette, ¶ [0080] where communications between analyte sensor system 104 and one or more of display devices 120 may use to BLE standard). Burnette does not expressly teach the implantable sensor apparatus is configured to be implanted beneath an adipose tissue layer. 
Lucisano teaches/suggests an implantable sensor apparatus (tissue implantable sensor) configured to be implanted beneath an adipose tissue layer on a front region of a torso of the living subject (¶ [0161] where the sensor is implanted between the subdermal fat and underlying muscle); and a wireless interface apparatus is configured to transmit and receive signals through the adipose tissue layer after implantation of the implantable sensor apparatus (e.g., ¶ [0013). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the implantable sensor apparatus being configured to be implanted beneath an adipose tissue layer and the BLE wireless interface apparatus being configured to transmit and receive signals through the adipose tissue layer after implantation of the implantable sensor apparatus as taught/suggested by Lucisano in order to permit long term monitoring of glucose levels on a near-continuous or semi-continuous basis by wireless telemetry (Lucisano, ¶ [0010]) and/or as a simple substitution of one known, suitable location for implantation of an analyte sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Lucisano as applied to claim(s) 8 above; or alternatively, over Burnette in view of Lucisano as applied to claim(s) 8 above, and further in view of US 2019/0020439 A1 (Fawaz).
Regarding claim 9, Burnette as modified teaches/suggests the limitations of claim 8, as discussed above, and further teaches/suggests the BLE wireless interface apparatus is further configured to broadcast beacon data on at least one channel at a plurality of regular intervals (Fig. 4, Tinterval), each of the plurality of regular intervals comprising an advertising/scan window (Tactive) followed by a delay period (Tinactive). Alternatively/Additionally, Burnette as modified teaches and/or suggests the BLE wireless interface apparatus is further configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising an advertising/scan window (Fig. 7, advertising interval Ai), but does not teach the above-noted advertising/scan window is followed by a delay period. 
Fawaz teaches and/or suggests an apparatus comprising a BLE wireless interface apparatus configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising a scan window followed by a delay period (¶ [0037] where advertisements 312 may be broadcast on any of three advertisement channels at a preset rate determined in the configuration of the device 310, wherein the device 310 may wait a random delay between 0 and 10 milliseconds, on top of the advertisement interval, before advertising).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Burnette with the scan window being followed by a delay period as taught/suggested by Fawaz in order to avoid advertisements from colliding with advertisements of other devices (Fawaz, ¶ [0037]).

Claim(s) 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of US 10,182,336 B1 (Stockton).
Regarding claims 10 and 11, Burnette teaches the limitations of claim 7, as discussed above, and further teaches/suggests the power to be used by the radio for the transmission of the advertising beacons may be variable (e.g., ¶ [0007]), but does not expressly teach the blue tooth low energy (BLE) wireless interface apparatus is configured to enable selective operation of the implantable sensor apparatus in a short range mode, wherein the BLE wireless interface apparatus further comprises a transceiver configured to enable selective operation of the implantable sensor apparatus in a long range mode, the operation in the long range mode consuming more electrical power than the operation in the short range mode. 
Stockton teaches/suggests an implantable sensor apparatus comprising a BLE wireless interface apparatus (throughout document, BLE-enabled IMD) configured to enable selective operation of the implantable sensor apparatus in a short range mode and selective operation of the implantable sensor apparatus in a long range mode, the operation in the long range mode consuming more electrical power than the operation in the short range mode (col. 1, line 64 - col. 2, line 10), wherein the transmission of the beacon data comprises transmission of short range beacon data via the BLE wireless interface apparatus while the implantable sensor apparatus is operated in the short range mode; and the implantable sensor apparatus is further configured to: determine whether, after the transmission of the short range beacon data, a predetermined time period for response has lapsed and no communications session is established with the receiving device; and based at least in part on a determination that the response window has lapsed and no communications session is established with the receiving device, (i) enable operation of the implantable sensor apparatus in the long range mode, and (ii) transmit transit long range beacon data (Fig. 7; col. 18, lines 31-57, where transmitter of IMD 101 repeats the transmitting operation over one or more advertisement states, and when the number of unsuccessful advertisement states i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the BLE wireless interface apparatus being configured to enable selective operation of the implantable sensor apparatus in a short range mode; and enable selective operation of the implantable sensor apparatus in a long range mode, wherein the operation in the long range mode consuming more electrical power than the operation in the short range mode and wherein the implantable sensor apparatus is further configured to determine whether, after the transmission of the short range beacon data, a predetermined time period for response has lapsed and no communications session is established with the receiving device; and based at least in part on a determination that the response window has lapsed and no communications session is established with the receiving device, (i) enable operation of the implantable sensor apparatus in the long range mode, and (ii) transmit transit long range beacon data as taught/suggested by Stockton in order to minimize power consumption while ensuring that sensor information is transmitted and observable by a user (Stockton, col. 9, lines 28-52; Burnette, ¶ [0112]), particularly when said information is critical. 
Regarding claim 19, Burnette teaches the limitations of claim 17, as discussed above, and further teaches/suggests the power to be used by the radio for the transmission of the advertising beacons may be variable (e.g., ¶ [0007]), but does not expressly teach enablement of establishment of the communications session with the receiving device comprises: operation of the sensor apparatus in a reduced range - low power communications mode; evaluation of whether a 
Stockton teaches and/or suggests an implantable sensor apparatus configured to enable establishment of the communications session with a receiving device by operating the sensor apparatus in a reduced range-low power communications mode; evaluating whether a predetermined response period has lapsed without establishment of communication during the operation in the reduced range-low power communications mode; and based at least in part on lapse of the of predetermined response period without establishment of communication, operation of the sensor apparatus in an increased range-high power communications mode (Fig. 7; col. 18, lines 31-57, where transmitter of IMD 101 repeats the transmitting operation over one or more advertisement states, and when the number of unsuccessful advertisement states (i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with enablement of establishment of the communications session with the receiving device comprising operating the sensor apparatus in a reduced range-low power communications mode; evaluating whether a predetermined response period has lapsed without establishment of communication during the operation in the reduced range-low power communications mode; and based at least in part on lapse of the of predetermined response period without establishment of communication, operation of the sensor .

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Fawaz and Stockton.
Regarding claims 15 and 16, Burnette teaches the limitations of claim 12, as discussed above, and further discloses the wireless interface apparatus comprises a BLE wireless interface apparatus (e.g., ¶ [0080]), wherein the transmitting beacon data comprises broadcasting, via the BLE interface, the beacon data on at least one channel at a plurality of intervals (Fig. 4, Tinterval), each of the plurality of intervals comprising an advertising/scan window (Tactive) followed by a delay period (Tinactive). 
Alternatively/Additionally, Burnette teaches/suggests the BLE wireless interface apparatus is further configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising an advertising/scan window (Fig. 7, advertising interval Ai), but does not teach the above-noted advertising/scan window is followed by a delay period. Fawaz teaches and/or suggests an apparatus comprising a BLE wireless interface apparatus configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising a scan window followed by a delay period (¶ [0037] where advertisements 312 may be broadcast on any of three advertisement channels at a preset rate determined in the configuration of the device 310, wherein the device 310 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burnette with the scan window being followed by a delay period as taught/suggested by Fawaz in order to avoid advertisements from colliding with advertisements of other devices (Fawaz, ¶ [0037]).
Burnette/Burnette as modified does not expressly teach the BLE wireless interface apparatus is configured to enable selective operation of the implantable sensor apparatus in a first range-reduced energy consumption mode, but does disclose the power to be used by the radio for the transmission of the advertising beacons may be variable (e.g., ¶ [0007]). 
Stockton teaches/suggests an implantable sensor apparatus comprising a BLE wireless interface apparatus (throughout document, BLE-enabled IMD) configured to enable selective operation of the implantable sensor apparatus in a short range mode and selective operation of the implantable sensor apparatus in a long range mode, the operation in the long range mode consuming more electrical power than the operation in the short range mode (col. 1, line 64 - col. 2, line 10), wherein the transmission of the beacon data comprises transmission of short range beacon data via the BLE wireless interface apparatus while the implantable sensor apparatus is operated in the short range mode; and the implantable sensor apparatus is further configured to: determine whether, after the transmission of the short range beacon data, a predetermined time period for response has lapsed and no communications session is established with the receiving device; and based at least in part on a determination that the response window has lapsed and no communications session is established with the receiving device, (i) enable operation of the implantable sensor apparatus in the long range mode, and (ii) transmit transit long range beacon i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the method of Burnette with the BLE wireless interface apparatus being configured to enable selective operation of the implantable sensor apparatus in a short range mode and selective operation of the implantable sensor apparatus in a long range mode, wherein the method further comprises determining that a predetermined time period for response has lapsed with no establishment of a communications session with the first receiving device; and based at least in part on the lapsed predetermined time period for response, enabling operation in the second range-high power mode for establishing a communications session with the first receiving device as taught/suggested by Stockton in order to minimize power consumption while ensuring that sensor information is transmitted and observable by a user (Stockton, col. 9, lines 28-52; Burnette, ¶ [0112]), particularly when said information is critical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791